IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: JANUARY 20, 2022
                                                     NOT TO BE PUBLISHED



                 Supreme Court of Kentucky
                               2021-SC-0154-WC

RICKEY JACKSON                                                       APPELLANT

                     ON APPEAL FROM COURT OF APPEALS
V.                           NO. 2020-CA-1514
                      WORKERS’ COMPENSATION BOARD
                             NO. 19-WC-95750

PHOENIX TRANSPORTATION, INC.,                                        APPELLEES
WORKERS’ COMPENSATION BOARD;
AND HONORABLE W. GREG HARVEY,
ADMINISTRATIVE LAW JUDGE

                    MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      This case is before the Court on administrative appeal as a matter of

right1 by Rickey Jackson (Jackson), the Appellant. Jackson’s appeal before this

Court concerns only the constitutionality of KRS2 342.730(4) and whether the

provision improperly discriminates based upon age thus violating the 14th

Amendment of the United States Constitution and Sections 1, 2, and 3 of the

Kentucky Constitution. The Workers’ Compensation Board lacked the authority

to render a decision regarding the constitutionality of the statute, but affirmed

the ALJ’s Opinion, Award and Order. On appeal, the Court of Appeals affirmed

the constitutionality of the statute. Jackson appealed.




      1   Ky. Const. § 115.

      2   Kentucky Revised Statutes.
      For the following reasons, we affirm.

               I. FACTUAL AND PROCEDURAL BACKGROUND

      On January 23, 2019, Jackson suffered a work-related injury within the

course and scope of his employment with Phoenix Transportation, Inc.

(Phoenix), the Appellee. Jackson was 70 years old at the time of the accident.

On August 24, 2020, the ALJ rendered an Opinion, Award and Order. The ALJ

found Jackson to be permanently totally occupationally disabled as a result of

the injury. The ALJ awarded income benefits pursuant to KRS 342.730(4),

which requires, in part, that income benefits terminate four years from the date

of injury. Jackson’s income benefits will terminate on January 23, 2023.

      Jackson appealed the 4-year cap to the Workers’ Compensation Board

(Board). As an administrative tribunal, the Board noted it had no jurisdiction to

determine the constitutionality of a statute. However, the Board affirmed the

ALJ’s application of KRS 342.730(4) based on Holcim v. Swinford, 581 S.W.3d

37 (Ky. 2019). Jackson then appealed to the Court of Appeals, which affirmed

the Board and the ALJ. Jackson appealed to this court.

                                 II. ANALYSIS

      KRS 342.730(4) states:

      All income benefits payable pursuant to this chapter shall
      terminate as of the date upon which the employee reaches the age
      of seventy (70), or four (4) years after the employee's injury or last
      exposure, whichever last occurs. In like manner all income benefits
      payable pursuant to this chapter to spouses and dependents shall
      terminate as of the date upon which the employee would have
      reached age seventy (70) or four (4) years after the employee's date
      of injury or date of last exposure, whichever last occurs.



                                        2
Jackson argues the statute treats employees who are 66 or older at the time of

their work-related injury differently than other employees. He opines this

disparate treatment violates the Equal Protection Clause of 14th Amendment of

the United States Constitution and Sections 1, 2, and 3 of the Kentucky

Constitution.

      In our recently published Opinion—Cates v. Kroger, 627 S.W.3d 864 (Ky.

2021)—this Court addressed whether the 2018 Amendment to KRS 342.730(4)

violates the Equal Protection Clause. The Appellants in that case argued, as

Jackson does herein that the statute treats older injured works less favorably

than their younger counterparts.

      In Cates, we held “the current version of KRS 342.730(4) is not violative

of the Equal Protection Clause because the age classification is rationally

related to a legitimate state purpose.” 626 S.W.3d at 871. There is nothing in

this case that distinguishes Jackson’s appeal from the issue presented and

settled in Cates. As such, we hold Cates to be dispositive in this matter.

                                 III. CONCLUSION

      For the foregoing reasons, we affirm the ALJ’s Opinion, Award and Order

dated August 24, 2020.

      All sitting. All concur.




                                        3
COUNSEL FOR APPELLANT:

Danny E. Darnall

COUNSEL FOR APPELLEE, Phoenix Transportation. Inc:

Jonanna F. Ellison
Aziza H. Ashy-Jones
Fowler Bell PLLC

Administrative Law Judge:
Hon. Greg Harvey

Workers’ Compensation Board
Michael Wayne Alvey,
Chairman




                                  4